Citation Nr: 1720694	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  12-26 821	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for left ankle tendonitis with traumatic arthritis.  

2. Entitlement to a rating higher than 20 percent for residuals of a right ankle fracture with traumatic arthritis.


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977, and from July 1977 to September 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Houston, Texas.  

The Veteran was scheduled for a hearing before a Veterans Law Judge at the RO in March 2015 but cancelled his request for a hearing in correspondence received in January 2015.  


FINDING OF FACT

On March 6, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the issues on appeal is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for a rating higher than 20 percent for left ankle tendonitis with traumatic arthritis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the appeal for a rating higher than 20 percent for residuals of a right ankle fracture with traumatic arthritis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in a statement dated and received in March 2017, the appellant withdrew the issues on appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issues on appeal and they are dismissed.


ORDER

The appeal for a rating higher than 20 percent for left ankle tendonitis with traumatic arthritis is dismissed.

The appeal for a rating higher than 20 percent for residuals of a right ankle fracture with traumatic arthritis is dismissed.




		
U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


